Citation Nr: 1210795	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  08-37 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a right ankle sprain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to November 1988. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In March 2010, the Veteran appeared at a Board video conference hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is in the claims file.  The Board previously remanded this issue in June 2010 for further development. 


FINDING OF FACT

Residuals of right ankle sprain manifested during active duty service.


CONCLUSION OF LAW

Residuals of right ankle sprain were incurred in the Veteran's active duty service.  38 U.S.C.A.  §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking entitlement to service connection for right ankle sprain.   Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R.  § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service treatment records have been reviewed and showed that, in June 1980, the Veteran hurt his right ankle.  The assessment was ankle study.  Another treatment record dated that same day showed that the Veteran complained of right ankle pain and that he injured his right foot/ankle in a basketball game.  There was mild swelling and tenderness.  The assessment was sprained ankle.  It was noted that x-rays showed no fracture or dislocation.  In April 1981 and June 1981, the Veteran again complained about right ankle pain.  A July 1981 record showed that he had a right twisted ankle.  A contemporaneous x-ray of the ankle and foot was normal.  The Veteran's service examination prior to discharge in May 1988 showed that the lower extremities were evaluated as clinically normal.  In his contemporaneous medical history, the Veteran was silent with respect to any ankle problems.  In a December 1988 statement, the Veteran indicated that there had been no change in his medical condition since the May 1988 examination.  

The Veteran filed his claim for service connection in March 2007.  He was afforded a VA examination in August 2007.  The claims folder was reviewed.  The examiner acknowledged the incidents in service.  The Veteran reported episodic pain that occurred approximately four times a month.  He also reported a history of two sprains of his right ankle since discharge.   The examiner diagnosed a right ankle sprain, resolved without sequelae.  He further opined that it was directly related to the Veteran's active duty service.  A contemporaneous x-ray showed inferior calcaneal osteophyte with ossified bodies underneath the tip of the medial malleolus.  

In his notice of disagreement, the Veteran described symptoms of daily pain and frequent swelling.  At the March 2010 Board hearing, the Veteran reported the incidents of treatment in service and that he was involved in a right ankle study.  He appeared to indicate that he was told that every time he sprained or hurt his ankle, the pain would come back worse as he got older.  He indicated that he sought treatment a couple of years after service at University Hospital. 

In its prior remand, the Board observed that although the Veteran reported right ankle symptoms, it was unclear whether the Veteran had a current disability for which service connection could be granted and remanded this issue for clarification of the VA examiner's opinion.

The Veteran was afforded another VA examination in September 2010.  The claims file was reviewed.  The incidents in service were again described by the Veteran.  At this time, he indicated that he first sought treatment with a private physician in 1992 and again was given a diagnosis of sprain.  X-rays showed narrowing of the anterior tibiotalar joint bilaterally with anterior spurring and the right ankle showed slight widening of the lateral joint line with stress testing.  The diagnoses were slight instability of the lateral aspect of the right ankle on stress testing; arthritis of the anterior tibiotalar joints with spur formation of the distal tibia; and no instability of left ankle, but similar degenerative changes.  The examiner observed that there was slight instability of the right ankle on stress testing compared to the left.  The early degenerative changes were bilateral, appeared worse on the left.  Therefore, he opined that the degenerative changes would not be included in the diagnosis of a service-connected disability.  However, the slight instability of the right ankle did exist during the appeal period.  The examiner noted that although the ankle joint was not the same as the foot, there were spurs on the calcaneus bilaterally at both Achilles tendon insertion and the plantar fascial origin.  Given the fact that they were bilateral, service connection to in-service injury to right ankle was unlikely.  The examiner continued that the swelling and pain of the ankle joint could be caused by either the degenerative changes, which were not service-connected, and/or the mild instability.  Degenerative changes were more likely to give this picture and his complaint of swelling after activity confirms this opinion.  Swelling occurring only after repeat sprains would make the mild instability a more likely etiology.  

VA treatment records do not address the Veteran's right ankle disability.  Private treatment records showed that, in July 2009, the Veteran presented with right ankle pain indicating that he injured his right ankle playing baseball.  An x-ray showed degenerative changes, soft tissue swelling, but no definite fracture.  There was no opinion given as to any relation to active duty service.  

After reviewing the totality of the evidence, when resolving the benefit of the doubt in favor of the Veteran, the Board finds that service connection for residuals of right ankle sprain is warranted.  Service treatment records clearly documented injuries to the right ankle.  The Veteran has consistently reported that he continued to experience right ankle swelling and pain since the incidents in service.  In the instant case, the Veteran is competent to report a continuity of symptoms since service and there is no clear reason to doubt his credibility.  See 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Moreover, even though the March 2007 VA examiner indicated that the Veteran's injury had resolved without sequelae, he also opined that the Veteran's right ankle disability was directly related to service.  The Board also finds it significant that even though the most recent VA examiner in September 2010 indicated that the Veteran's right ankle arthritis was not related to service, he did appear to indicate when responding to the questions set forth in the Board Remand that the Veteran's right ankle instability was directly related to service.  He further provided that the Veteran's symptoms could be caused by either disability.  In other words, even though the examiner indicated that the Veteran's swelling may be caused by the arthritis, there was no clear way to distinguish which disability was causing the Veteran's current symptoms.  Importantly, the Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet.App. 136, 140 (1996).  

Therefore, given that there were documented incidents of right ankle injuries in service, lay evidence of pertinent symptomatology since service, and VA medical opinions, which indicate that the Veteran has current residual symptoms/disabilities related to these injuries, the Board must conclude that service connection for residuals of right ankle sprain is warranted.  The Board notes that in reaching this conclusion, the evidence is at least in equipoise, and the benefit of the doubt doctrine has been applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  

In closing, there is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the Veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  By letter dated in March 2007, the Veteran was furnished notice of the manner of assigning a disability evaluation and an effective date.  He will have the opportunity to initiate an appeal from these "downstream" issues if he disagrees with the determinations which will be made by the RO in giving effect to the Board's grant of service connection.


ORDER

Service connection for residuals of right ankle sprain is granted.  



____________________________________________
T. Mainelli
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


